DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 6-8, 10-12, 15, 16 and 18-27 are currently pending.

Response to Arguments
Applicant’s arguments, see pages 6-9, filed on 10/28/2021, have been fully considered and are persuasive.  
In the light of the arguments filed on 10/28/2021 (page 7 of applicant’s reply), the previous rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are presented below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, 15, 16, 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0240956 to Nishimoto et al. (hereinafter “Nishimoto”) in view of US 2,987,068 to Branson (hereinafter “Branson”).
Regarding claims 12 and 15, Nishimoto teaches a method for sonic cleaning of an object, comprising the steps of filling a tank (figure 5, #1) with a liquid (figure 5, #4), wherein the tank comprises a sonic transducer (figure 5, #3), and a cylindrical reflecting plate (reads on “insert”) (figure 5, #5), placing the object (figure 5 #9) in the cylindrical , and activating the sonic transducer [0084-0086]. In addition, Nishimoto teaches that the sonic transducer may be placed at any position at the bottom of the tank so long as it is in contact with the cleaning solution (figure 5, #4), and that the position of the sonic transducer (figure 5, #3) is not limited [0085-0086].
Nishimoto does not teach that the sonic transducer is disposed on a transducer support located at a floor of the tank, wherein the ultrasonic transducer is spaced a distance from the floor of the container.
However, it was known in the art to position a sonic transducer on a support at the bottom of a container, wherein the ultrasonic transducer is spaced a distance from the floor of the container. For example, Branson teaches a method for sonic treatment with a sonic cleaning system, wherein the sonic cleaning system comprises a tank and an ultrasonic transducer positioned on a support (figure 1, #14) (see figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Nishimoto wherein the ultrasonic transducer is disposed on a transducer support located at the floor of the container, wherein the ultrasonic transducer is spaced a distance from the floor of the container as taught by Branson, for the purpose of supporting and isolating the transducer from the walls of the container.
Nishimoto does not teach that the sonic transducer is positioned partially within the cylindrical reflecting plate (reads on “insert”). 
However, since Nishimoto teaches that the sonic transducer can be placed at any position at the bottom of the tank so long as it is in contact with the cleaning 
Moreover, it is noted that there are only three possibilities: a) the sonic transducer is positioned partially within the cylindrical reflecting plate, b) the sonic transducer is positioned completely within the cylindrical reflecting plate, and c) the sonic transducer is not positioned within the cylindrical reflecting plate, and the skilled artisan would have found it obvious to try the Nishimoto/Branson method wherein the sonic transducer is positioned partially within the cylindrical reflecting plate, with predictable results.

Regarding claim 16, Nishimoto further teaches that the cylindrical reflecting plate (reads on “insert”) has a first end with a first opening and second end with a second opening, wherein the second end is opposite to the first end (see figures 5 and 6). In addition, Nishimoto teaches that the second end is located proximate to the floor of the tank (see figure 5).  

Regarding claim 18, Nishimoto further teaches that the object is located in the first opening (see figures 5 and 6).

Regarding claim 19, Nishimoto further teaches that the object is suspended in the cylindrical reflecting plate (reads on “insert”) (see figure 5).

Regarding claim 21, Nishimoto/Branson further teaches that the tank comprises one or more walls (see figures 5 and 6 of Nishimoto), wherein the sonic transducer is mechanically isolated from the one or more walls and the floor of the container (see figure 1 of Branson).

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0240956 to Nishimoto et al. (hereinafter “Nishimoto”) in view of US 2,987,068 to Branson (hereinafter “Branson”), and in further view of US 4,525,219 to Jones (hereinafter “Jones”).
Regarding claims 24 and 25, Nishimoto further teaches that the tank comprises three or more flat sheets (see figures 5 and 6).
Nishimoto/Branson does not teach that the flat sheets are fastened together, wherein the three or more flat sheets comprise stainless steel. 
However, Jones teaches a method for cleaning objects in an ultrasonic cleaning tank (abstract). Jones teaches that ultrasonic cleaning tanks are typically made from stainless steel with all-welded, crevice-free construction, preventing entrapment of contaminants and providing chemical capability with most frequently used chemical agents (column 4, lines 60-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Nishimoto/Branson, wherein the flat sheets of the tank are fastened together, wherein .

Claims 1, 6-8, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0240956 to Nishimoto et al. (hereinafter “Nishimoto”) in view of US 2,987,068 to Branson (hereinafter “Branson”), and in further view of  US 4,224,110 to McCord (hereinafter “McCord”).
Regarding claim 1, 
Nishimoto does not teach that the sonic transducer is disposed on a transducer support located at a floor of the tank so that a space is formed between the sonic transducer and the floor of the tank.
However, it was known in the art to position a sonic transducer on a support at the bottom of a container. For example, Branson teaches a sonic cleaning system comprising a tank and an ultrasonic transducer positioned on a support (figure 1, #14) (see figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Nishimoto wherein the ultrasonic transducer is disposed on a transducer support located at the floor of the container so that a space is formed between the ultrasonic transducer and the floor of the container as taught by Branson, for the purpose of supporting and isolating the transducer from the walls of the container.
Nishimoto/Branson does not teach that the sonic transducer is positioned partially within the cylindrical reflecting plate (reads on “insert”).
McCord teaches a sonic cleaning system comprising a container (figure 2, #101) configured to contain a liquid that enables propagation of sonic waves (column 2, lines 50-62), a trough (figure 2, #105) (reads on “insert”) disposed within the container, wherein the trough comprises a first end having a first opening and a second end opposite to the first end, wherein the second end has a second opening (see figure 2), and an ultrasonic transducer (figure 2, #121) positioned at the bottom of the container  and partially within the trough (see figure 2), wherein the object to be cleaned is placed within the trough (column 2, lines 43-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Nishimoto/Branson wherein the sonic transducer is positioned partially within the insert, since Nishimoto teaches that the sonic transducer may be placed at any position at the bottom of the tank so long as it is in contact with the cleaning solution (figure 5, #4), and that the position of the sonic transducer (figure 5, #3) is not limited [0085-0086], and McCord teaches that locating a sonic transducer partially within an insert located in the ultrasonic cleaning tank is effective for providing ultrasonic waves in the solvent, effectively cleaning an object located within the insert (see figure 2, and column 2, lines 43-49, and column3, lines 8-18 of McCord).

Regarding claim 6, Nishimoto further teaches that the second end of the cylindrical reflecting plate (reads on “insert”) (figure 5, #5) is located a distance from the floor of the tank (see figure 5).

Regarding claims 7 and 8, Nishimoto further teaches that the cylindrical reflecting plate (reads on “insert”) is made of a material that reflects the ultrasonic waves, such as stainless steel (SUS) [0084].

Regarding claim 10, Nishimoto further teaches that the cylindrical reflecting plate (reads on “insert”) is configured to suspend the object within the cylindrical reflecting plate (reads on “insert”) (see figures 5 and 6).

Regarding claim 20, Nishimoto teaches a sonic cleaning system comprising a tank a tank (figure 5, #1) configured to contain a liquid (figure 5, #4) that enables 
Nishimoto does not teach that the sonic transducer is disposed on a transducer support located at a floor of the tank. 
However, it was known in the art to position a sonic transducer on a support at the bottom of a container. For example, Branson teaches a sonic cleaning system comprising a tank and an ultrasonic transducer positioned on a support (figure 1, #14) (see figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Nishimoto 
Nishimoto/Branson does not teach that the sonic transducer is positioned partially within the cylindrical reflecting plate (reads on “insert”).
McCord teaches a sonic cleaning system comprising a container (figure 2, #101) configured to contain a liquid that enables propagation of sonic waves (column 2, lines 50-62), a trough (figure 2, #105) (reads on “insert”) disposed within the container, wherein the trough comprises a first end having a first opening and a second end opposite to the first end, wherein the second end has a second opening (see figure 2), and an ultrasonic transducer (figure 2, #121) positioned at the bottom of the container  and partially within the trough (see figure 2), wherein the object to be cleaned is placed within the trough (column 2, lines 43-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Nishimoto/Branson wherein the sonic transducer is positioned partially within the insert, since Nishimoto teaches that the sonic transducer may be placed at any position at the bottom of the tank so long as it is in contact with the cleaning solution (figure 5, #4), and that the position of the sonic transducer (figure 5, #3) is not limited [0085-0086], and McCord teaches that locating a sonic transducer partially within an insert located in the ultrasonic cleaning tank is effective for providing ultrasonic waves in the solvent, effectively cleaning an object located within the insert (see figure 2, and column 2, lines 43-49, and column3, lines 8-18 of McCord).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0240956 to Nishimoto et al. (hereinafter “Nishimoto”) in view of US 2,987,068 to Branson (hereinafter “Branson”), and US 4,224,110 to McCord (hereinafter “McCord”), and in further view of US 2005/0061355 to Berman et al. (hereinafter “Berman”).
Regarding claim 11, Nishimoto/Branson/McCord does not teach a support configured to suspend the object to be cleaned within the cylindrical reflecting plate (reads on “insert”).
Berman teaches a sonic cleaning system comprising a support (figure 1, #103) for suspending a workpiece within an internal vessel (see figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Nishimoto/Branson/McCord with a support configured to suspend an object to be cleaned within the cylindrical reflecting plate (reads on “insert”) as taught by Berman for the purpose of ensuring that the bottom surface of the object is exposed to the cleaning solution and the ultrasonic waves. 

Claims 22, 23, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0240956 to Nishimoto et al. (hereinafter “Nishimoto”) in view of US 2,987,068 to Branson (hereinafter “Branson”), and US 4,224,110 to McCord (hereinafter “McCord”), and in further view of US 4,525,219 to Jones (hereinafter “Jones”).
Regarding claims 22 and 23, Nishimoto further teaches that the tank comprises three or more flat sheets (see figures 5 and 6).
Nishimoto/Branson/McCord does not teach that the flat sheets are fastened together, wherein the three or more flat sheets comprise stainless steel. 
However, Jones teaches a system for cleaning objects in an ultrasonic cleaning tank (abstract). Jones teaches that ultrasonic cleaning tanks are typically made from stainless steel with all-welded, crevice-free construction, preventing entrapment of contaminants and providing chemical capability with most frequently used chemical agents (column 4, lines 60-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Nishimoto/Branson/McCord, wherein the flat sheets of the tank are fastened together, wherein the three or more flat sheets comprise stainless steel, since Jones teaches that ultrasonic cleaning tank are typically made from stainless steel with all-welded, crevice-free construction, preventing entrapment of contaminants and providing chemical capability with most frequently used chemical agents (column 4, lines 60-65).

Regarding claims 26 and 27, Nishimoto further teaches that the tank comprises three or more flat sheets (see figures 5 and 6).
Nishimoto/Branson/McCord does not teach that the flat sheets are fastened together, wherein the three or more flat sheets comprise stainless steel. 
However, Jones teaches a system for cleaning objects in an ultrasonic cleaning tank (abstract). Jones teaches that ultrasonic cleaning tanks are typically made from stainless steel with all-welded, crevice-free construction, preventing entrapment of contaminants and providing chemical capability with most frequently used chemical agents (column 4, lines 60-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714